Cook, J.,
dissenting. I would adopt the board’s recommendation to indefinitely suspend respondent.
To justify its departure from the board’s recommendation, the majority notes that “[s]even months of the delay in returning the funds to the Lowerys can be attributed to the former attorney for respondent.” I do not disagree with this finding, but it does not account for respondent’s sole control of the funds for nearly fourteen months after receiving the Lowerys’ termination notice and demand for accounting. Nor does it account for the panel’s other troubling findings: that “the testimony of the Respondent was glib and not sincerely an expression of regret about his obvious mistreatment of the Lowery family,” and that there is “[no] basis to believe that the Respondent would change his way of mistreating clients in the future.”
In Columbus Bar Assn. v. Winkfield (1996), 75 Ohio St.3d 527, 530, 664 N.E.2d 902, 905, I dissented from this court’s decision to impose a lesser sanction against respondent than the board had recommended in that case and noted respondent’s “unwillingness to acknowledge his wrongdoing.” Given respondent’s prior discipline and what the panel and board described as “deceitful” misconduct in the instant matters, I must again respectfully dissent.
Moyer, C.J., concurs in the foregoing dissenting opinion.